DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dilbeck (US Patent No. 6,108,394).
a) regarding claim 1:
Dilbeck discloses a bit data shifter (Figure 6), receiving an input signal (bit0) and a plurality of clock signals (PG0-PG7), and comprising a plurality of data shifter groups (604, 602 and 601) cascaded in sequence, wherein each of the data shifter groups cascaded in sequence comprises: 
a plurality of data latches (C7,0-C1,0) cascaded in sequence, configured to delay the input signal (bit0) in sequence based on the clock signals (PG0-PG7) to generate a plurality of delayed signals (outputs of C7,0-C7,1); and 
a master-slave flip-flop (612 or 610, respectively), coupled to the data latches cascaded in sequence, and configured to delay one of the delayed signals (output of 
b) regarding claim 2:
Dilbeck discloses the bit data shifter as claimed in claim 1, wherein the master-slave flip-flop (612 or 610) is further configured to delay a delayed signal (output of COL15 or COL8) having a most lagged phase among the delayed signals based on a clock signal having a most leading phase (PG0), except for a case of an initial pulse, among the clock signals, so as to generate the input signal of the next data shifter group (602 or 601).
	c) regarding claim 3:
	Dilbeck discloses the bit data shifter as claimed in claim 1, wherein the data shifter groups (604, 602 and 601) cascaded in sequence share the clock signals (Figure 6).
	d) regarding claim 4:
	Dilbeck discloses the bit data shifter as claimed in claim 1, wherein the master-slave flip-flop (612 or 610) is a master-slave D-type flip-flop (Figure 1, column 1, lines 13-16 and column 4, lines 58-61).
	e) regarding claim 5:
	Dilbeck discloses the bit data shifter as claimed in claim 1, wherein the master-slave flip-flop (612 or 610; Figure 1) comprises: 
a P-type transistor (12a), wherein a first end of the P-type transistor is coupled to the data latches cascaded in sequence and receives a delayed signal having a most lagged phase among the delayed signals, a second end of the P-type transistor 
a first latch (14a and 16a), coupled to a third end of the P-type transistor, receiving the delayed signal having the most lagged phase among the delayed signals when the P-type transistor is turned on, and generating a first latch signal; 
an N-type transistor (12b), wherein a first end of the N-type transistor is coupled to the first latch and receives the first latch signal, a second end of the N-type transistor receives the clock signal having the most leading phase, except for the case of the initial pulse, among the clock signals, and the N-type transistor is turned on or turned off according to the clock signal having the most leading phase, except for the case of the initial pulse, among the clock signals; and 
a second latch (14b and 16b), coupled to a third end of the N-type transistor, receiving the first latch signal when the N-type transistor is turned on, and generating the input signal of the next data shifter group.
	f) regarding claim 6:
	Dilbeck discloses the bit data shifter as claimed in claim 5, wherein each of the first latch (14a and 16a) and the second latch (14b and 16b) comprises a first inverter (14a or 14b, respectively) and a second inverter (16a or 16b, respectively), an input end of the first inverter is coupled to an output end of the second inverter, and an output end of the first inverter is coupled to an input end of the second inverter.
	g) regarding claim 7:

a control transistor (402 and column 3, lines 56-57 and 63-65), wherein a first end of the control transistor receives the input signal or one of the delayed signals, a second end of the control transistor receives one of the clock signals, and the control transistor is turned on or turned off according to one of the clock signals; and 
a latch (404 and 406), coupled to a third end of the control transistor, and receiving the input signal or one of the delayed signals when the control transistor is turned on, so as to generate the delayed signal of the next data latch.
h) regarding claim 8:
Dilbeck discloses the bit data shifter as claimed in claim 7, wherein the latch comprises a first inverter (404) and a second inverter (406), an input end of the first inverter is coupled to an output end of the second inverter, and an output end of the first inverter is coupled to an input end of the second inverter.
	i) regarding claim 10:
	Dilbeck discloses the bit data shifter as claimed in claim 7, wherein a last data shifter group (601) of the data shifter groups cascaded in sequence comprises the data latches cascaded in sequence but does not comprise the master-slave flip-flop (Figure 6 and column 4, lines 58-63).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dilbeck.
a) regarding claim 9:
Dilbeck discloses the bit data shifter as claimed in claim 7.
Dilbeck fails to explicitly disclose wherein each of odd-numbered data latches of the data latches cascaded in sequence further comprises: an output inverter, receiving one of the delayed signals and generating an inverted delayed signal.
However it would have been obvious to one of ordinary in the skill in the art at the time of the invention to add an output inverter at the odd-numbered latches as a matter of design choice depending on the need for non-inverted data versus inverted data.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677.  The examiner can normally be reached on Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK O NEILL/           Primary Examiner, Art Unit 2842